
	
		II
		109th CONGRESS
		2d Session
		S. 3703
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Ms. Snowe (for herself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a temporary process for individuals
		  entering the Medicare coverage gap to switch to a plan that provides coverage
		  in the gap.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Prescription Drug
			 Lifeline Act of 2006.
		2.Temporary
			 process for individuals entering the Medicare coverage gap to switch to a plan
			 that provides coverage in the gap
			(a)ProcessNotwithstanding
			 any other provision of law, by not later than 30 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a process
			 under which an applicable individual may terminate enrollment in the
			 prescription drug plan or the MA–PD plan in which they are enrolled and enroll
			 in any prescription drug plan or MA–PD plan—
				(1)that provides
			 some coverage of covered part D drugs (as defined in subsection (e) of section
			 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102)) after the individual
			 has reached the initial coverage limit under the plan but has not reached the
			 annual out-of-pocket threshold under subsection (b)(4)(B) of such section;
			 and
				(2)subject to
			 subsection (b), that serves the area in which the individual resides.
				(b)Special rule
			 permitting applicable individuals to enroll in a prescription drug plan outside
			 of the region in which the individual residesIn the case of an
			 applicable individual that resides in a PDP region under section 1860D–11(a)(2)
			 of the Social Security Act (42 U.S.C. 1395w–111(a)(2)) in which there is no
			 prescription drug plan available that provides some coverage of brand name
			 covered part D drugs (as so defined) after the individual has reached the
			 initial coverage limit under the plan but before the individual has reached
			 such annual out-of-pocket threshold, the Secretary shall ensure that the
			 process established under subsection (a) permits the individual to enroll in a
			 prescription drug plan that provides such coverage but is in another PDP
			 region. The Secretary shall determine the PDP region in which the individual
			 may enroll in such a prescription drug plan.
			(c)Notification of
			 applicable individualsUnder the process established under
			 subsection (a), the Secretary shall notify, or require sponsors of prescription
			 drug plans and organizations offering MA–PD plans to notify, applicable
			 individuals of the option to change plans under such process. Such notice shall
			 be provided to an applicable individual within 30 days of meeting the
			 definition of such an individual.
			(d)Process in
			 effect for remaining portion of 2006The process established
			 under subsection (a) shall remain in effect through December 31, 2006.
			(e)DefinitionsIn
			 this section:
				(1)Applicable
			 individualThe term applicable individual means a
			 part D eligible individual (as defined in section 1860D–1(a)(3)(A) of the
			 Social Security Act (42 U.S.C. 1395w–101(a)(3)(A)) who, with respect to a
			 year—
					(A)is enrolled in a
			 prescription drug plan or an MA–PD plan that does not provide any coverage of
			 covered part D drugs (as so defined) after the individual has reached the
			 initial coverage limit under the plan but has not reached such annual
			 out-of-pocket threshold; and
					(B)has reached such
			 initial coverage limit or is within $750 of reaching such limit.
					(2)Prescription
			 drug plan; MA–PD planThe terms prescription drug
			 plan and MA–PD plan have the meanings given those terms
			 in section 1860D–41(a)(14) of the Social Security Act (42 U.S.C.
			 1395w–151(a)(14)) and section 1860D–1(a)(3)(C) of such Act (42 U.S.C.
			 1395w–101(a)(3)(C)), respectively.
				3.GAO study and
			 report on the elimination of the Medicare part D coverage gap
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study on—
				(1)the costs to the
			 Medicare program of eliminating the initial coverage limit under paragraph (3)
			 of section 1860D–2(b) of the Social Security Act (42 U.S.C. 1395w–102(b)) (and
			 providing that standard prescription drug coverage included the coverage
			 described in paragraph (2) of such section until the individual reached the
			 annual out-of-pocket threshold under subsection (b)(4)(B) of such section);
			 and
				(2)the adjustment to
			 the coinsurance under paragraph (2) of such section that would be necessary to
			 eliminate the initial coverage limit (and provide that standard prescription
			 drug coverage included such adjusted coinsurance amount until the individual
			 reached such annual out-of-pocket threshold) without increasing the costs to
			 the Medicare program.
				(b)ReportNot
			 later than May 1, 2007, the Comptroller General of the United States shall
			 submit a report to Congress on the study conducted under subsection (a)
			 together with such recommendations as the Comptroller General determines to be
			 appropriate.
			
